DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 2009/0061941).
Regarding independent claim 1, Clark teaches antenna alignment-monitoring method, comprising: measuring, by an alignment-monitoring system, an antenna to obtain azimuth information, tilt information and roll information of the antenna ([0028]); sending the azimuth information, the tilt information and the roll information from the alignment-monitoring system to a portable device or a server ([0028], [0029] and [0043]); wherein the azimuth information, the tilt information and the roll information are sent to the server for monitoring the antenna ([0028], [0029] and [0043]). It is noted that the limitation of “the azimuth information, the tilt information and the roll information are sent to the portable device and shown on a user interface for aligning the antenna” is not given any patentable weight based on the condition of the information being sent to “or” a server recited at line 5. Therefore, any limitation relating the portable device as recited in the dependent claims 2, 7 and 8 is not further given any patentable weight.
Regarding independent claim 17, the claim is a corresponding apparatus claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1. Similarly to the dependent claims 2, 7 and 8, the limitation relating the portable device as recited in the dependent claims 18 and 20 is not further given any patentable weight.
Regarding dependent claim 2, Clark further teaches wherein the azimuth information, the tilt information and the roll information are sent to the server via a second communication. See [0028], [0029] and [0043].
Regarding dependent claim 3, Clark further teaches wherein the azimuth information, the tilt information and the roll information are periodically sent to the server for monitoring the antenna. See [0050].
Regarding dependent claim 4, Clark further teaches wherein each of the azimuth information, the tilt information and the roll information is an actual measured value. See [0029] and [0045].
Regarding dependent claims 5-6, Clark further teaches wherein each of the azimuth information, the tilt information and the roll information is an offset from a baseline and wherein each of the baselines is an aligned value measured when the antenna is completely aligned. See [0029], [0037] and [0045].
Regarding dependent claim 7, as noted above, the limitation of claim 7 is not given any patentable weight. However, Clark further teaches sending a real-time 
Regarding dependent claim 8, Clark further teaches measuring, by the alignment-monitoring system, the antenna to obtain altitude information of the antenna; sending the altitude information to the device, wherein the altitude information is shown on the user interface for aligning the antenna. See [0029] and [0045] and [0048], geographic position and elevation of antenna are communicated to the monitoring site.
Regarding dependent claim 19, Clark further teaches a timer configured to provide a time information, wherein the communication circuit periodically sends the azimuth information, the tilt information and the roll information to the server for monitoring the antenna according to the time information. See [0050], although Clark does not explicitly teach “a timer”, however, it is inherent in Clark to have a timer so as to periodically schedule for maintenance and monitoring.
Regarding dependent claim 20, Clark further teaches a camera configured to capture a real-time surrounding image of the antenna, wherein the communication circuit sends the real-time surrounding image to the portable device, and the real-time surrounding image is shown on the user interface of the device. See [0026] and [0048].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2009/0061941).
Regarding independent claim 18, Clark teaches all subject matter claimed except for using a long Term Evolution (LTE) communication circuit for sending the azimuth information, the tilt information and the roll information to the server. However, such LTE .

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2009/0061941) in view of Smoyer et al (US 2009/0033576).
Regarding independent claim 9, Clark teaches an antenna alignment-monitoring method, comprising: measuring, by an alignment device, an antenna to obtain azimuth information, tilt information and roll information of the antenna ([0028]); measuring, by a monitoring device, the antenna to obtain the azimuth information, the tilt information and the roll information of the antenna ([0028]); and sending the azimuth information, the tilt information and the roll information from the monitoring device to a server for monitoring the antenna ([0028], [0029] and [0043]). Moreover, Clark further teaches a technician and operator can be on site of antenna or remote site for installation and maintenance; wherein, the technician and operator can have a hand-held device to perform the tasks. See [0045] and [0048]. Clark fails to teach the portable device or hand-held device to have a user interface (UI) for alignment of antenna. However, Smoyer, from the same field of endeavor, teaches measuring and sending the azimuth information, the tilt information and the roll information from the alignment device to a portable device, wherein the azimuth information, the tilt information and the roll information are shown 
	Regarding dependent claim 10, Clark as modified by Smoyer fail to further teach wherein the azimuth information, the tilt information and the roll information are sent to the portable device via a first communication; the azimuth information, the tilt information and the roll information are sent to the server via a second communication, wherein the first communication is different from the second communication. However, Clark further teaches various communication techniques between the antennas monitoring site with base station or remote location (server) using wireless and/or land line or internet ([0043]) while communication technique between the antenna monitoring site with hand-held device can be of RFID ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Clark as modified by Smoyer in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option to designate different well-known communication techniques to send information to different devices (base station or remote location (server)) and hand-held device).
	Regarding dependent claim 11, Clark as modified by Smoyer further teaches wherein the azimuth information, the tilt information and the roll information are periodically sent to the server for monitoring the antenna. See Clark: [0050].

Regarding dependent claims 13-14, Clark further wherein each of the azimuth information, the tilt information and the roll information sent to the server is an offset from a baseline and wherein each of the baselines is an aligned value measured when the antenna is completely aligned. See Clark: [0029], [0037] and [0045].
Regarding dependent claim 15, Clark as modified by Smoyer further teaches sending a real-time surrounding image of the antenna from the alignment device to the portable device, wherein the real-time surrounding image is shown on the user interface of the portable device (Similar to claim 9, modifying the system of Clark by employing the teachings as taught by Smoyer to have a UI on the hand-held device so as to provide mobility and flexibility of aligning the antenna for the technician. Clark: [0048]). See Clark: [0026] - [0028] and Smoyer: [0041] and fig. 5.
Regarding dependent claim 16, Clark as modified by Smoyer further teaches measuring, by the alignment device, the antenna to obtain altitude information of the antenna; sending the altitude information from the alignment device to the portable device, wherein the altitude information is shown on the user interface for aligning the antenna (Similar to claim 9, modifying the system of Clark by employing the teachings as taught by Smoyer to have a UI on the hand-held device so as to provide mobility and flexibility of aligning the antenna for the technician. Clark: [0048]). See Clark: [0029] and [0045] and [0048], geographic position and elevation of antenna are communicated to the monitoring site and Smoyer: [0041] and fig. 5.
Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Graham (US 2006/0145884), Clymer et al (US 2010/0188304), Michaelis et al (US 2016/0020504) and Merrell (US 2019/0013566) are cited because they are pertinent to the method and apparatus for measuring, monitoring and adjusting antennas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636